PER CURIAM.
We have carefully studied the records in this case, the opinions filed in the Court of Appeals and the briefs of the parties. In defense of an order to show cause why he should not be held in contempt defendant husband testified that because of his personal expenses he could not afford to pay child support as ordered; therefore he had not wilfully violated the order. He also testified that from 20 October 1972 until the time of the hearing in district court on 17 June 1977 he had been able to pay $35.00 per week for the support of his two minor children under an earlier court order. Most of this time he earned only $90.00 per week take home pay. On 8 February 1977 the district court increased these support payments to $50.00 per week. At that time, the record *581indicates, defendant was, and has been since, earning $760.00 per month take home pay.
There is no difference between the parties or between the majority and dissenting opinions in the Court of Appeals as to the legal principles which govern this case. The differences lie in the application of the principles to the facts here presented. We believe the opinion of Judge, now Chief Judge, Morris correctly applies proper principles of law to these facts. The decision of the Court of Appeals is, therefore,
Affirmed.
Justices BRITT and BROCK did not participate in the consideration or decision of this case.